DETAILED ACTION
Status of the Claims
1.	This action is in reply to the application filed on March 16, 2020.
2.	Claims 1-20 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
4.	The drawings are objected to under 37 CFR 1.83(a) because they fail to show the following:
Reference character 716 of Figure 7 as described in the Figure discloses 716 to be an output element only.  The associated references in paragraphs 101 and 104 disclose that 716 is referring to input/output elements which is broader than the Figure discloses.
Reference character 816 of Figure 8 as described in the Figure discloses 816 to be an output element only.  The associated reference in paragraph 111 disclose that 816 is referring to input/output elements which is broader than the Figure discloses.
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.            Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  
	Independent Claim 1 recites a method receiving, from a resource provider information associated with a transaction initiated with the resource provider; identifying that the resource provider and the transaction are eligible for joint processing for authorization and settlement; generating a hybrid request message including a request to authorize and settle the transaction in a single message; transmitting the hybrid request message; receiving a response message including an indicator that the transaction is authorized; transmitting an authorization response message including the indicator that the transaction is authorized to the computer of the resource provider; and settling with the resource provider.
	Independent Claim 11 recites a transport computer that implementing a method comprising receiving from a resource provider information associated with a transaction initiated at a resource provider; identifying that the resource provider and the transaction are eligible for joint processing for authorization and settlement; generating a hybrid request message indicating a request to authorize and settle the transaction in a single message; transmitting the hybrid request message; receiving a response message including an indicator that the transaction is authorized; transmitting an authorization response message including the indicator that the transaction is authorized to the resource provider; and settling with the resource provider.
	Independent Claim 17 recites a method receiving a hybrid request message requesting approval for a transaction between an account holder and a resource provider, wherein the hybrid request message includes a request for joint authorization and settlement for the transaction; determining that one or more of the transaction, the account holder or the resource provider does not qualify for joint authorization and settlement processing; authorizing the transaction; generating an authorization response message including an identifier indicating that the transaction is authorized; and transmitting the authorization response message to the resource provider.



ANALYSIS:
STEP 1:
Does the claimed invention fall within one of the four statutory categories of invention (process, machine, manufacture or composition matter?  

Yes, the claimed invention discloses methods and a device claim for transaction processing via a series of steps as disclosed in full above.

STEP 2A:
Prong One: Does the Claim Recite A Judicial Exception (An Abstract Idea, Law of Nature or Natural Phenomenon)?   (If Yes, Proceed to Prong Two, If No, the claim is not directed to a judicial exception and qualifies as subject matter patent eligible material)

As recited above, the series of steps above with regards to the independent claims are a fundamental economic practice and/or a commercial or legal interaction and thus grouped as certain methods of organizing human activity which is an abstract idea.
	Claim 1 recites a transport computer, a computer of a resource provider, an access device, and an authorizing authority computer.  Claim 11 recites a transport computer, a processor, a computer readable medium comprising code, a computer of the resource provider, an access device, and a processing server computer, an authorizing authority computer. Claim 17 an authorizing authority computer, a transport computer and a computer of the resource provider.
	The independent claims recite a transport computer, a computer of a resource provider, an access device, a processor, an authorizing authority computer, a computer readable medium and a processing server computer and are applying generic computer components to the recited abstract limitations.  The recited code appear to be software. (Step 2A – Prong 1: YES, the claims are abstract)

Prong Two: Does the Claim Recite Additional Elements That Integrate The Judicial Exception Into A Practical Application of the Exception?  (If Yes, the claim is not directed to a judicial exception and qualifies as subject matter patent eligible material.  If No, Proceed to Step 2B)




In particular, the claims only recite a transport computer, a computer of a resource provider, an access device, a processor, an authorizing authority computer, a computer readable medium comprising code and a processing server computer which are recited at a high level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.    Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, Claims 1, 11 and 17 are directed to an abstract idea without a practical application.  (Step 2A – Prong 2: No, the additional claimed elements are not integrated into a practical application)

STEP 2B: If there is an exception, determine if the claim as a whole recites significantly more than the judicial exception itself. 

The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity: i) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); iii) electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); iv) storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; v) electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and vi) a web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). (MPEP §2106.05(d)(II))
This listing is not meant to imply that all computer functions are well‐understood, routine, conventional activities, or that a claim reciting a generic computer component performing a generic computer function is necessarily ineligible. Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). On the other hand, courts have held computer-implemented processes to be significantly more than an abstract idea (and thus eligible), where generic computer components are able in combination to perform functions that are not merely generic. (MPEP §2106.05(d)(II) – emphasis added)
Below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:  recording a customer’s order, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016); shuffling and dealing a standard deck of cards, In re Smith, 815 F.3d 816, 819, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016); restricting public access to media by requiring a consumer to view an advertisement, Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014); identifying undeliverable mail items, decoding data on those mail items, and creating output data, Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017); presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; determining an estimated outcome and setting a price, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; and arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) (MPEP 2106.05(d))
Here, the steps are receiving or transmitting data over a network; performing repetitive calculations; storing and retrieving information in memory and electronic recordkeeping– all of which have been recognized by the courts as well-understood, routine and conventional functions.
The claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions that are well-understood, routine, and conventional activities previously known in the industry.  
For the next step of the analysis, it must be determined whether the limitations present in the claims represent a patent-eligible application of the abstract idea.  A claim directed to a judicial exception must be analyzed to determine whether the elements of the claim, considered both individually and as an ordered combination are sufficient to ensure that the claim as a whole amounts to significantly more than the exception itself.  
 For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of “well-understood, routine, [and] conventional activities previously known to the industry.” Further, “the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention.” 
Applicant’s specification discloses the following:
“An “access device” may be any suitable device that provides access to a remote system. An access device may also be used for communicating with a resource provider computer, a processing server computer, or any other suitable system. An access device may generally be located in any suitable location, such as at the location of a resource provider or merchant. An access device may be in any suitable form. Some examples of access devices include POS or point of sale devices (e.g., POS terminals), cellular phones, PDAs, personal computers (PCs), tablet PCs, hand-held specialized readers, set-top boxes, electronic cash registers (ECRs), automated teller machines (ATMS), virtual cash registers (VCRs), kiosks, security systems, access systems, terminals, and the like. An access device may use any suitable contact or contactless mode of operation to send or receive data from, or associated with, a payment device. In some embodiments, where an access device may comprise a POS terminal, any suitable POS terminal may be used and may include a reader, a processor, and a computer-readable medium. A reader may include any suitable contact or contactless mode of operation. 

“A “processor” may refer to any suitable data computation device or devices. A processor may comprise one or more microprocessors working together to accomplish a desired function. The processor may include a CPU comprising at least one high-speed data processor adequate to execute program components for executing user and/or system-generated requests. The CPU may be a microprocessor such as AMD’s Athlon, Duron and/or Opteron; IBM and/or Motorola’s PowerPC; IBM’s and Sony’s Cell processor; Intel’s Celeron, Itanium, Pentium, Xeon, and/or XScale; and/or the like processor(s).” (See Applicant Specification paragraph 37)

“A “memory” may be any suitable device or devices that can store electronic data. A suitable memory may comprise a non-transitory computer-readable medium that stores instructions that can be executed by a processor to implement a desired method. Examples of memories may comprise one or more memory chips, disk drives, etc. Such memories may operate using any suitable electrical, optical, and/or magnetic mode of operation.” (See Applicant Specification paragraph 38)

“A “server computer” may include a powerful computer or cluster of computers. For example, the server computer can be a large mainframe, a minicomputer cluster, or a group of servers functioning as a unit. In one example, the server computer may be a database server coupled to a Web server. The server computer may be coupled to a database and may include any hardware, software, other logic, or combination of the preceding for servicing the requests from one or more client computers. The server computer may comprise one or more computational apparatuses and may use any of a variety of computing structures, arrangements, and compilations for servicing the requests from one or more client computers.” (See Applicant Specification paragraph 39)

“FIG. 7 is a block diagram of an exemplary processing server computer according to various embodiments of the present invention. The exemplary processing server computer 208 may comprise a processor 702. The processor 702 may be coupled to a memory 714, a network interface 712, input/output elements 716, and a computer readable medium 704. The computer readable medium 704 can comprise a message generation module 706, a parsing module 708 and a risk assessment module 710. The parsing module 708, in conjunction with the processor 702, can parse incoming data from the authorization request message or the hybrid request message received from the transport computer 206. If the processing server computer 208 identifies a token during parsing, the message generation module 706, in conjunction with the processor 702, may generate a modified authorization request message or a modified hybrid request message that includes an actual account identifier for the account identified by the token. The risk assessment module 710, in conjunction with the processor 702, can perform risk assessment for one or more of the transaction, the account holder or the account used in the transaction and determine a risk assessment score. The risk assessment score may be included in the modified authorization request message or the modified hybrid request message that is transmitted to the authorizing authority computer.” (See Applicant Specification paragraph 101)


“The network interface 712 may include an interface that can allow the exemplary processing server computer 208 to communicate with external computers. Network interface 712 may enable the exemplary processing server computer 208 to communicate data to and from another device (e.g., transport computer, authorizing authority computer, etc.). The network interface 712 is similar to network interface 612. Therefore, further description of the network interface 712 is omitted for purposes of brevity.” (See Applicant Specification paragraph 103)

“The one or more input-output elements 716 include any suitable device(s) capable of inputting data into the exemplary processing server computer 208 such as buttons, touchscreens, touch pads, microphones, etc. or outputting data from the exemplary processing server computer 208.” (See Applicant Specification paragraph 104)

“FIG. 8 is a block diagram of an exemplary authorizing authority computer according to various embodiments of the present invention. The exemplary authorizing authority computer 210 may comprise a processor 802. The processor 802 may be coupled to a memory 814, a network interface 812, input/output elements 816, and a computer readable medium 804. The computer readable medium 804 can comprise a message generation module 806, an analysis module 808, a hybrid processing module 810, and an authorization module 812. The analysis module 808, in conjunction with the processor 802 can parse incoming data from the modified authorization request message or the modified hybrid request message received from the processing server computer 208 to identify the risk assessment score and a hybrid processing code.” (See Applicant Specification paragraph 106)
	
“The memory 814 can be used to store data and code. The memory 814 may be coupled to the processor 802 internally or externally (e.g., cloud based data storage), and may comprise any combination of volatile and/or non-volatile memory, such as RAM, DRAM, ROM, flash, or any other suitable memory device.” (See Applicant Specification paragraph 109)

“The network interface 812 may include an interface that can allow the exemplary authorizing authority computer 210 to communicate with external computers. Network interface 812 may enable the exemplary authorizing authority computer 210 to communicate with external computers. Network interface 812 may enable the exemplary authorizing authority computer 210 to communicate data to and from another device (e.g., resource provider computer, processing server computer, transport computer, etc.) The network interface 812 is similar to network interface 612. Therefore, further description of the network interface 812 is omitted for purposes of brevity.” (See Applicant Specification paragraph 110)

“The one or more input/output elements 816 include any suitable device(s) capable of inputting data into the exemplary authorizing authority computer 210 such as buttons, touchscreens, touch pads, microphones, etc. or outputting data from the exemplary authorizing authority computer 210.” (See Applicant Specification paragraph 111)


Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  The collective functions appear to be implemented using conventional computer systemization.
                The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Upon reconsideration of the indicia noted under Step 2A in concert with the Step 2B considerations, the additional claim element(s) amounts to no more than mere instructions to apply the exception using generic computer components.  The same analysis applies in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claim does not provide an inventive concept significantly more than the abstract idea.
Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The independent claims 1, 11 and 17 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent Claims 2-10, 12-16 and 18-19 further define the abstract idea that is presented in the respective independent Claims 1, 11 and 17 and are further grouped as certain methods of organizing human activity and are abstract for the same reasons and basis as presented above.    
Claim 16 further claims that the access device is a point of sale terminal and further recites a payment device.  In both cases, the recitations are applying generic computer components to the recited abstract limitations and are recited at a high level of generality which when considered separately and as an ordered combination do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
No further additional hardware components other than those found in the respective independent claims is recited, thus it is presumed that the claim is further utilizing the same generic systemization as presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application of the exception or are sufficient to amount to 
               Therefore, the dependent claims are also directed to an abstract idea.
Thus, Claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Objections
6.	Claim 11 is objected to because of the following informalities:  
- 	Claim 11 recites in part “transmitting the hybrid request message a processing server computer”. It appears that there is at least one missing word in the recitation.  It appears that this should more properly read “transmitting the hybrid request message to a processing server computer”.  This limitation will be interpreted in this manner for purposes of examination, however appropriate correction is required.

Claim Interpretation – Broadest Reasonable Interpretation
7.            In determining patentability of an invention over the prior art, all claim limitations have been considered and interpreted using the “broadest reasonable interpretation consistent with the specification during the examination of a patent application since the applicant may then amend his claims.”  See In re Prater and Wei, 162 USPQ 541, 550 (CCPA 1969); MPEP § 2111. Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified.  See In re Prater, 162 USPQ 541, 550-51 (CCPA 1969); MPEP § 2111. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 26 USPQ2d 1057 (Fed. Cir. 1993). See also MPEP 2173.05(q) All claim limitations have been considered.  Additionally, all words in the claims have been considered in judging the patentability of the claims against the prior art.  See MPEP 2143.03. 
Language in a method or system claim that states only the intended use or intended result, but does not result in a manipulative difference in the steps of the method claim nor a structural difference between the system claim and the prior art, fails to distinguish the claims from the prior art. In other words, if the prior art structure is capable of performing the intended use, then it meets the claim.

Claim limitations that contain statement(s) such as “wherein, whereby”, that fail to further define the steps or acts to be performed in method claims or the discrete physical structure required of system claims. 
The subject matter of a properly construed claim is defined by the terms that limit its scope.  It is this subject matter that must be examined.  As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope.  
Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. In addition, when a claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art. See, e.g., Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1298 (Fed. Cir. 2009). See MPEP 2111.04, 2143.03.  The following types of claim language may raise a question as to its limiting effect (this list is not exhaustive):
Preamble (MPEP 2111.02); 
Clauses such as “adapted to”, “adapted for”, “wherein”, and “whereby” (MPEP 2111.04)
Contingent limitations (MPEP 2111.04)
Printed matter (MPEP 2111.05) and 
Functional language associated with a claim term (MPEP 2181)
Examiner notes that during examination, “claims … are to be given their broadest reasonable interpretation consistent with the specification, and … claim language should be read in light of the specification as it would be interpreted by one of ordinary skill in the art.”  See In re Bond, 15 USPQ 1566, 1568 (Fed. Cir. 1990), citing In re Sneed, 218 USPQ 385, 388 (Fed. Cir. 1983). However, "in examining the specification for proper context, [the examiner] will not at any time import limitations from the specification into the claims". See CollegeNet, Inc. v. ApplyYourself, Inc., 75 USPQ2d 1733, 1738 (Fed. Cir. 2005). Construing claims broadly during prosecution is not unfair to the applicant, because the applicant has the opportunity to amend the claims to obtain more precise claim coverage. See In re Yamamoto, 222 USPQ 934, 936 (Fed. Cir. 1984), citing In re Prater, 162 USPQ 541, 550 (CCPA 1969).

The following italicized limitations reflect the intended use or intended result of a positively recited process step and are not given weight.

As in Claim 1:
generating, by the transport computer, a hybrid request message including a request to authorize and settle the transaction in a single message

As in Claim 4:
Wherein the response message is a hybrid response message including the indicator that the transaction is authorized and an instruction to settle with the resource provider

As in Claim 6:
receiving, by the transport computer from the processing server computer, a settlement message including an instruction to settle with the resource provider

As in Claim 7:
wherein the generating the hybrid request message includes adding a hybrid processing code indicating a request for joint processing for authorization and settlement.

As in Claim 11:
a computer readable medium comprising code, executable by the processor for implementing a method comprising
generating a hybrid request message indicating a request to authorize and settle the transaction in a single message 

As in Claims 12 and 19:
wherein the hybrid request message includes a transaction amount, a first account identifier identifying an account to be debited, and a second account identifier identifying an account of the resource provider to be credited.
As in Claim 13:
wherein the response message is a hybrid response message including an instruction to settle with the resource provider in addition to the indicator that the transaction is authorized.

As in Claim 15:
wherein the hybrid request message includes a hybrid processing code indicating a request for joint processing for authorization and settlement

As in Claim 16:
wherein the access device is a point of sale terminal that is configured to receive payment information directly from a payment device

As in Claim 20:
after transmitting the authorization response message, receiving, by the authorizing authority computer, a request message to settle the transaction; 
sending an instruction message to the transport computer to credit an account of the resource provider

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kennedy (US PG Pub. 2016/0217466) (”Kennedy”)

Regarding Claim 1, Kennedy discloses the following:
A method comprising:
receiving, at a transport computer [acquirer computer system] from a computer of a resource provider [transacting entity computer system associated with a transacting entity (e.g., merchant) [resource provider], information associated with a transaction initiated at an access device associated with the resource provider;  (See Kennedy paragraphs 25, 38, 44-45)
Identifying, by the transport computer [acquirer computer system], that the resource provider [transacting entity] and the transaction are eligible for joint processing for authorization and settlement; (See Kennedy paragraph 40-41, 44-45, 69-70 – unique identifier may be associated with each transacting entity identified in the repository; may include preferences for settlement processes (e.g., whether the transacting entity requests or supports direct settlement)
Generating, by the transport computer [acquirer computer system], a hybrid request message including a request to authorize and settle the transaction in a single message; (See Kennedy paragraph 25, 45-54, 56, 70-71, 97–  acquirer computer may generate an authorization request message, includes identifier associated with transacting entity; clearing and settlement may be performed based on whether a transaction is processed by a single or dual message transaction)
transmitting, by the transport computer [acquirer computer system], the hybrid request message to a processing server computer [processing system 130]; (See Kennedy paragraphs 26, 38-39, 45-47, 71-73, 97 – acquirer computer system transmits authorization request message to processing system) 
receiving, by the transport computer [acquirer computer system], a response message including an indicator that the transaction is authorized by an authorizing authority computer; (See Kennedy paragraphs 48-51, 97-100 – authorization response message may be generated, may include indication that transacting entity is registered in the program and thus trusted and previously verified)
transmitting, by the transport computer [acquirer computer system], an authorization response message including the indicator that the transaction is authorized to the computer of the resource provider [transacting entity computer system associated with a transacting entity (e.g., merchant); and (See Kennedy paragraph 51-52, 73-74, 80, 94, 97-100) 
settling, by the transport computer [acquirer computer system], with the resource provider [transacting entity].  (See Kennedy paragraphs 54-56, 73-75, 80, 94, 97-100 and Fig. 2, 4)
Kennedy discloses her invention as to identification of transactions associated with a specific transacting entity and settlement processing of the identified transactions. (See Kennedy paragraph 24) More particularly, techniques (e.g., systems, methods, and devices) are disclosed for assigning a unique identifier (e.g., merchant identifier) to a transacting entity (e.g., a merchant) to identify transactions associated with the transacting entity, and facilitating direct settlement of transactions for that transacting entity. (See Kennedy paragraph 24) 
	In certain embodiments, a processing system may perform direct settlement with a transacting entity for transactions involving the transacting entity. (See Kennedy paragraph 25) The transactions involving a transacting entity may be identified based on information about a transacting entity may be identified based on information about a transacting entity (e.g., a unique identifier assigned to the transacting entity) associated with those transactions. (See Kennedy paragraph 25) An acquirer may associate the identifier of the transacting entity with transactions involving that transacting entity. (See Kennedy paragraph 25) A clearing message sent from the acquirer to the processing system for a transaction associated with the transacting entity may include the identifier. (See Kennedy paragraph 25) During settlement, the processing system can directly communicate with a financial institution associated with the transacting entity, as opposed to communicating with the acquirer, to facilitate direct settlement of the transactions that are identified as being as associated with the transacting entity. (See Kennedy paragraph 25) 
Accordingly, embodiments provide for direct settlement of the transactions with the financial institution associated with the transacting entity. (See Kennedy paragraph 25) In certain embodiments, the processing system may manage a repository which may include an entry associated with a transacting entity to store information about the transacting entity. (See Kennedy paragraph 27) The transacting entity or the repository entry associated with the transacting entity may be identified by a unique identifier.  (See Kennedy paragraph 27) The information may include bank account information, 
FIG. 1 illustrates a transaction processing environment 100 that manages transacting entity-specific information according to some embodiments of the present invention. (See Kennedy paragraph 37 and Fig. 1)  The transaction processing environment 100 may include an account holder 102, a transacting entity computer system 110 associated with a transacting entity (e.g., a merchant), an acquirer computer system 120 associated with an acquirer, a processing system 130 associated with a transaction processing entity, and an authorizing computer system 140 associated with an authorizing entity. (See Kennedy paragraph 38)
The processing system 130 can include data processing subsystems, networks, and operations used to support and deliver authorization services, exception file services, and clearing and settlement services.  (See Kennedy paragraph 39)  For example, processing system 130 can be implemented as a payment processing network that are able to process credit card, debit card and other types of commercial transactions. (See Kennedy paragraph 39) Among other functions, processing network 130 may be responsible for ensuring that a user is authorized to conduct a transaction (via an authentication process), confirm the identity of a party to a transaction (e.g., via receipt of a personal identification number), confirm a sufficient balance or credit line to permit a purchase, or reconcile the amount of a purchase with the consumer’s account (via entering a record of the transaction amount, date, etc.) (See Kennedy paragraph 39)
In some embodiments, transaction processing environment 100 may include one or more data sources implemented as a repository 104 (e.g., “Global Merchant Repository” or “GMR”). (See Kennedy paragraph 40) Repository 1-4 may be embodied by one or more database server computers that may store information (“merchant information”) about one or more transacting entities, each associated with a transacting entity computer system, e.g., transacting entity computer system 110. (See Kennedy paragraph 40) A unique identifier may be associated with each transacting entity identified in the repository 104. (See Kennedy paragraph 40) The repository 104 may store a plurality of entries, each corresponding to a different transacting entity where an entry may be identified by the identifier associated with (or assigned to) a transacting entity and may store information associated with the transacting entity. (See Kennedy paragraph 40)  For example, the information may include preferences account identifier of an account of the resource provider)  Information associated with the transacting entity may be provided by a transacting entity computer system associated with the transacting entity. (See Kennedy paragraph 40)
In some embodiments, the information associated with the transacting entity may be obtained from the transacting entity computer system 110 of the transacting entity for registration in a program offered by a central network (e.g., processing system 130). (See Kennedy paragraph 41) A unique identifier may be assigned to the transacting entity when the transacting entity is registered in the program.  (See Kennedy paragraph 41)   The registration may include validating the transacting entity based on the criteria for the program and registering in the program may indicate that the transacting entity is a verified entity (e.g., the entity is verified and/or authenticated by the central network) where in some embodiments, benefits such as faster processing of transaction requests may be offered to the transacting entities registered in the program. (See Kennedy paragraph 41 – transacting entities are verified and/or authenticated via registration that assigns a unique identifier)
The unique identifier may be assigned to a transacting entity at any stage of processing, such as authorization, and/or clearing and settlement.  (See Kennedy paragraph 43)  The unique identifier and any other information associated with the transacting entity may be stored at the repository. (See Kennedy paragraph 43)  The transacting entity identifier may be used by the processing system to identify transactions associated with the transacting entity. (See Kennedy paragraph 47)  
The processing system may receive the authorization request and may determine an authorizing entity capable of authorizing transactions initiated using the account of the account holder and may forward the authorization request message to the authorizing computer system for authorization of the of the transaction. (See Kennedy paragraph 48)  Any number of additional processes including fraud analysis, authentication, risk analysis and/or other actions may be performed by the processing system (or any of the other computers associated with the authorization request message). (See Kennedy paragraphs 48-49)
The processing system may facilitate the clearing and settlement process. (See Kennedy paragraph 54) Clearing and settlement may occur periodically, such as the end of the day and in some embodiments, simultaneously. (See Kennedy paragraph 54)  Clearing and settlement for a transaction 

Regarding Claim 11, Kennedy discloses the following:
A transport computer comprising:
A processor; and (See Kennedy paragraph 9)
A computer readable medium comprising code, executable by the processor, for implementing a method comprising: (See Kennedy paragraphs 9 and 117)
receiving, from a computer of the resource provider [transacting entity computer system associated with a transacting entity (e.g., merchant) [resource provider], information associated with a transaction initiated at an access device associated with the resource provider; (See Kennedy paragraphs 25, 38, 44-45
identifying that the resource provider and the transaction are eligible for joint processing for authorization and settlement; (See Kennedy paragraph 40-41, 44-45, 69-70 – unique identifier may be associated with each transacting entity identified in the repository; may include preferences for settlement processes (e.g., whether the transacting entity requests or supports direct settlement)
generating a hybrid request message indicating a request to authorize and settle the transaction in a single message; (See Kennedy paragraph 25, 45-54, 56, 70-71, 97–  acquirer computer may generate an authorization request message, includes identifier associated with transacting entity; clearing and settlement may be performed based on whether a transaction is processed by a single or dual message transaction)
transmitting the hybrid request message a processing server computer [processing system 130]; (See Kennedy paragraphs 26, 38-39, 45-47, 71-73, 97 – acquirer computer system transmits authorization request message to processing system) 
receiving a response message including an indicator that the transaction is authorized by an authorizing authority computer; (See Kennedy paragraphs 48-51, 97-100 – authorization response message may be generated, may include indication that transacting entity is registered in the program and thus trusted and previously verified)
transmitting an authorization response message including the indicator that the transaction is authorized to the computer of the resource provider [transacting entity computer system associated with a transacting entity (e.g., merchant); and (See Kennedy paragraph 51-52, 73-74, 80, 94, 97-100); and 
settling with the resource provider [transacting entity]. (See Kennedy paragraphs 54-56, 73-75, 80, 94, 97-100 and Fig. 2, 4)
Kennedy discloses her invention as to identification of transactions associated with a specific transacting entity and settlement processing of the identified transactions. (See Kennedy paragraph 24) More particularly, techniques (e.g., systems, methods, and devices) are disclosed for assigning a unique identifier (e.g., merchant identifier) to a transacting entity (e.g., a merchant) to identify transactions associated with the transacting entity, and facilitating direct settlement of transactions for that transacting entity. (See Kennedy paragraph 24) 
	In certain embodiments, a processing system may perform direct settlement with a transacting entity for transactions involving the transacting entity. (See Kennedy paragraph 25) The transactions involving a transacting entity may be identified based on information about a transacting entity may be identified based on information about a transacting entity (e.g., a unique identifier assigned to the transacting entity) associated with those transactions. (See Kennedy paragraph 25) An acquirer may associate the identifier of the transacting entity with transactions involving that transacting entity. (See Kennedy paragraph 25) A clearing message sent from the acquirer to the processing system for a transaction associated with the transacting entity may include the identifier. (See Kennedy paragraph 25) During settlement, the processing system can directly communicate with a financial institution associated with the transacting entity, as opposed to communicating with the acquirer, to facilitate direct settlement of the transactions that are identified as being as associated with the transacting entity. (See Kennedy paragraph 25) 
Accordingly, embodiments provide for direct settlement of the transactions with the financial institution associated with the transacting entity. (See Kennedy paragraph 25) In certain embodiments, the processing system may manage a repository which may include an entry associated with a transacting entity to store information about the transacting entity. (See Kennedy paragraph 27) The transacting entity or the repository entry associated with the transacting entity may be identified by a unique identifier.  (See Kennedy paragraph 27) The information may include bank account information, acquirer information, and/or settlement preferences of the transacting entity.  (See Kennedy paragraph 27) The processing system may access the repository to verify the identifier of a transacting entity and/or retrieve the settlement preferences of the transacting entity to determine a manner for 
FIG. 1 illustrates a transaction processing environment 100 that manages transacting entity-specific information according to some embodiments of the present invention. (See Kennedy paragraph 37 and Fig. 1)  The transaction processing environment 100 may include an account holder 102, a transacting entity computer system 110 associated with a transacting entity (e.g., a merchant), an acquirer computer system 120 associated with an acquirer, a processing system 130 associated with a transaction processing entity, and an authorizing computer system 140 associated with an authorizing entity. (See Kennedy paragraph 38)
The processing system 130 can include data processing subsystems, networks, and operations used to support and deliver authorization services, exception file services, and clearing and settlement services.  (See Kennedy paragraph 39)  For example, processing system 130 can be implemented as a payment processing network that are able to process credit card, debit card and other types of commercial transactions. (See Kennedy paragraph 39) Among other functions, processing network 130 may be responsible for ensuring that a user is authorized to conduct a transaction (via an authentication process), confirm the identity of a party to a transaction (e.g., via receipt of a personal identification number), confirm a sufficient balance or credit line to permit a purchase, or reconcile the amount of a purchase with the consumer’s account (via entering a record of the transaction amount, date, etc.) (See Kennedy paragraph 39)
In some embodiments, transaction processing environment 100 may include one or more data sources implemented as a repository 104 (e.g., “Global Merchant Repository” or “GMR”). (See Kennedy paragraph 40) Repository 1-4 may be embodied by one or more database server computers that may store information (“merchant information”) about one or more transacting entities, each associated with a transacting entity computer system, e.g., transacting entity computer system 110. (See Kennedy paragraph 40) A unique identifier may be associated with each transacting entity identified in the repository 104. (See Kennedy paragraph 40) The repository 104 may store a plurality of entries, each corresponding to a different transacting entity where an entry may be identified by the identifier associated with (or assigned to) a transacting entity and may store information associated with the transacting entity. (See Kennedy paragraph 40)  For example, the information may include preferences of the transaction entity, including preferences for settlement processes (e.g., whether the transacting entity requests or supports direct settlement). (See Kennedy paragraph 40)  The stored information may also include an identifier for a financial institution associated with the transacting entity and bank account identifier of an account of the resource provider)  Information associated with the transacting entity may be provided by a transacting entity computer system associated with the transacting entity. (See Kennedy paragraph 40)
In some embodiments, the information associated with the transacting entity may be obtained from the transacting entity computer system 110 of the transacting entity for registration in a program offered by a central network (e.g., processing system 130). (See Kennedy paragraph 41) A unique identifier may be assigned to the transacting entity when the transacting entity is registered in the program.  (See Kennedy paragraph 41)   The registration may include validating the transacting entity based on the criteria for the program and registering in the program may indicate that the transacting entity is a verified entity (e.g., the entity is verified and/or authenticated by the central network) where in some embodiments, benefits such as faster processing of transaction requests may be offered to the transacting entities registered in the program. (See Kennedy paragraph 41 – transacting entities are verified and/or authenticated via registration that assigns a unique identifier)
The unique identifier may be assigned to a transacting entity at any stage of processing, such as authorization, and/or clearing and settlement.  (See Kennedy paragraph 43)  The unique identifier and any other information associated with the transacting entity may be stored at the repository. (See Kennedy paragraph 43)  The transacting entity identifier may be used by the processing system to identify transactions associated with the transacting entity. (See Kennedy paragraph 47)  
The processing system may receive the authorization request and may determine an authorizing entity capable of authorizing transactions initiated using the account of the account holder and may forward the authorization request message to the authorizing computer system for authorization of the of the transaction. (See Kennedy paragraph 48)  Any number of additional processes including fraud analysis, authentication, risk analysis and/or other actions may be performed by the processing system (or any of the other computers associated with the authorization request message). (See Kennedy paragraphs 48-49)
The processing system may facilitate the clearing and settlement process. (See Kennedy paragraph 54) Clearing and settlement may occur periodically, such as the end of the day and in some embodiments, simultaneously. (See Kennedy paragraph 54)  Clearing and settlement for a transaction can be performed based on whether a transaction is processed as a single message or dual message transaction. (See Kennedy paragraph 54)

Regarding Claim 17, Kennedy discloses the following:
A method comprising:
receiving, at an authorizing authority computer [authorizing computer system 140], a hybrid request message requesting approval for a transaction between an account holder and a resource provider, wherein the hybrid request message includes a request for joint authorization and settlement for the transaction; (See Kennedy paragraphs 40-41, 44-45, 48-51, 71)
determining, by the authorizing authority computer, that one or more of the transaction, the account holder or the resource provider does not qualify for joint authorization and settlement processing; (See Kennedy paragraphs 57-59, 71, 77-78
authorizing, by the authorizing authority computer, the transaction; (See Kennedy paragraphs 48-51, 97-100)
generating, by the authorizing authority computer, an authorization response message including an identifier indicating that the transaction is authorized; and (See Kennedy paragraph 51-52, 73-74, 80, 94, 97-100) 
transmitting, by the authorizing authority computer, the authorization response message to a transport computer in communication with a computer of the resource provider. (See Kennedy paragraph 51-52, 73-74, 80, 94, 97-100)
Kennedy discloses her invention as to identification of transactions associated with a specific transacting entity and settlement processing of the identified transactions. (See Kennedy paragraph 24) More particularly, techniques (e.g., systems, methods, and devices) are disclosed for assigning a unique identifier (e.g., merchant identifier) to a transacting entity (e.g., a merchant) to identify transactions associated with the transacting entity, and facilitating direct settlement of transactions for that transacting entity. (See Kennedy paragraph 24) 
	In certain embodiments, a processing system may perform direct settlement with a transacting entity for transactions involving the transacting entity. (See Kennedy paragraph 25) The transactions involving a transacting entity may be identified based on information about a transacting entity may be identified based on information about a transacting entity (e.g., a unique identifier assigned to the transacting entity) associated with those transactions. (See Kennedy paragraph 25) An acquirer may associate the identifier of the transacting entity with transactions involving that transacting entity. (See Kennedy paragraph 25) A clearing message sent from the acquirer to the processing system for a transaction associated with the transacting entity may include the identifier. (See Kennedy paragraph 
Accordingly, embodiments provide for direct settlement of the transactions with the financial institution associated with the transacting entity. (See Kennedy paragraph 25) In certain embodiments, the processing system may manage a repository which may include an entry associated with a transacting entity to store information about the transacting entity. (See Kennedy paragraph 27) The transacting entity or the repository entry associated with the transacting entity may be identified by a unique identifier.  (See Kennedy paragraph 27) The information may include bank account information, acquirer information, and/or settlement preferences of the transacting entity.  (See Kennedy paragraph 27) The processing system may access the repository to verify the identifier of a transacting entity and/or retrieve the settlement preferences of the transacting entity to determine a manner for facilitating direct settlement including the financial institution with which to communicate for direct settlement. (See Kennedy paragraph 27) 
FIG. 1 illustrates a transaction processing environment 100 that manages transacting entity-specific information according to some embodiments of the present invention. (See Kennedy paragraph 37 and Fig. 1)  The transaction processing environment 100 may include an account holder 102, a transacting entity computer system 110 associated with a transacting entity (e.g., a merchant), an acquirer computer system 120 associated with an acquirer, a processing system 130 associated with a transaction processing entity, and an authorizing computer system 140 associated with an authorizing entity. (See Kennedy paragraph 38)
The processing system 130 can include data processing subsystems, networks, and operations used to support and deliver authorization services, exception file services, and clearing and settlement services.  (See Kennedy paragraph 39)  For example, processing system 130 can be implemented as a payment processing network that are able to process credit card, debit card and other types of commercial transactions. (See Kennedy paragraph 39) Among other functions, processing network 130 may be responsible for ensuring that a user is authorized to conduct a transaction (via an authentication process), confirm the identity of a party to a transaction (e.g., via receipt of a personal identification number), confirm a sufficient balance or credit line to permit a purchase, or reconcile the amount of a purchase with the consumer’s account (via entering a record of the transaction amount, date, etc.) (See Kennedy paragraph 39)
account identifier of an account of the resource provider)  Information associated with the transacting entity may be provided by a transacting entity computer system associated with the transacting entity. (See Kennedy paragraph 40)
In some embodiments, the information associated with the transacting entity may be obtained from the transacting entity computer system 110 of the transacting entity for registration in a program offered by a central network (e.g., processing system 130). (See Kennedy paragraph 41) A unique identifier may be assigned to the transacting entity when the transacting entity is registered in the program.  (See Kennedy paragraph 41)   The registration may include validating the transacting entity based on the criteria for the program and registering in the program may indicate that the transacting entity is a verified entity (e.g., the entity is verified and/or authenticated by the central network) where in some embodiments, benefits such as faster processing of transaction requests may be offered to the transacting entities registered in the program. (See Kennedy paragraph 41 – transacting entities are verified and/or authenticated via registration that assigns a unique identifier)
The unique identifier may be assigned to a transacting entity at any stage of processing, such as authorization, and/or clearing and settlement.  (See Kennedy paragraph 43)  The unique identifier and any other information associated with the transacting entity may be stored at the repository. (See Kennedy paragraph 43)  The transacting entity identifier may be used by the processing system to identify transactions associated with the transacting entity. (See Kennedy paragraph 47)  

The processing system may facilitate the clearing and settlement process. (See Kennedy paragraph 54) Clearing and settlement may occur periodically, such as the end of the day and in some embodiments, simultaneously. (See Kennedy paragraph 54)  Clearing and settlement for a transaction can be performed based on whether a transaction is processed as a single message or dual message transaction. (See Kennedy paragraph 54)

Regarding Claim 2, this claim recites the limitations of Claim 1 and as to those limitations is rejected for the same basis and reasons as disclosed above.  Further, Kennedy discloses the following:
wherein information associated with the transaction includes an account identifier received at the access device directly from a payment device. (See Kennedy paragraphs 30, 44-45 - in an exemplary transaction, the account holder may interact with the transacting entity computer system using a computing device to initiate a transaction, for example for a purchase of a good or a service – the transaction may be initiated when the account holder presents his or her payment device to the transacting entity computer system 110 a payment for goods or services. The transacting entity computer system may determine a payment account and other data based on the payment device; the transacting entity computer system 110 transmits information about the account holder’s account and transaction amount in an authorization request message to the acquirer computer system, which in some embodiments may include a unique identifier assigned to the transacting entity.)

Regarding Claim 3, this claim recites the limitations of Claim 1 and as to those limitations is rejected for the same basis and reasons as disclosed above.  Further, Kennedy discloses the following:
wherein the information associated with the transaction includes one or more of an amount of transaction, a first account identifier identifying an account of a user, and a second account identifier identifying an account of the resource provider. (See Kennedy paragraphs 27, 30, 40-in an exemplary transaction, the account holder may interact with the transacting entity computer system using a computing device to initiate a transaction, for example for a purchase of a good or a service – the transaction may be initiated when the account holder presents his or her payment device to the transacting entity computer system 110 a payment for goods or services. The transacting entity computer system may determine a payment account and other data based on the payment device; the transacting entity computer system 110 transmits information about the account holder’s account and transaction amount in an authorization request message to the acquirer computer system, which in some embodiments may include a unique identifier assigned to the transacting entity.  Acquirer system may receive information associated with the transaction (e.g., transaction amount, description of the goods or services included in the transaction, account information of the account holder, identifier associated with transacting entity, etc.)

Regarding Claim 4, this claim recites the limitations of Claim 1 and as to those limitations is rejected for the same basis and reasons as disclosed above.  Further Kennedy discloses the following:
wherein the response message is a hybrid response message including the indicator that the transaction is authorized and an instruction to settle with the resource provider. (See Kennedy paragraphs 48-51, 97-100)

Regarding Claim 5, this claim recites the limitations of Claim 4 and as to those limitations is rejected for the same basis and reasons as disclosed above.  Further Kennedy discloses the following:
wherein the settling with the resource provider comprises:
crediting, by the transport computer, an account of the resource provider in an amount authorized by the authorizing authority computer within 60 minutes upon receiving the hybrid response message. (See Kennedy paragraph 54, 66, 68, 94, 99 – clearing and settlement can occur simultaneously; clearing occurs at time of authorization for single message transactions)

Regarding Claim 6
wherein the response message is the authorization response message, and the method further includes, after transmitting the authorization response message to the computer of the resource provider:
receiving, by the transport computer from the processing server computer, a settlement message including an instruction to settle with the resource provider. (See Kennedy paragraphs 54-56, 73-75, 80, 94, 97-100 and Fig. 2, 4)

Regarding Claim 7, this claim recites the limitations of Claim 1 and as to those limitations is rejected for the same basis and reasons as disclosed above. Further, Kennedy discloses the following:
wherein the generating the hybrid request message includes adding a hybrid processing code indicating a request for joint processing for authorization and settlement.  (See Kennedy paragraph 25, 45-54, 56, 70-71, 97–  acquirer computer may generate an authorization request message, includes identifier associated with transacting entity; clearing and settlement may be performed based on whether a transaction is processed by a single or dual message transaction)

Regarding Claim 8, this claim recites the limitations of Claim 1 and as to those limitations is rejected for the same basis and reasons as disclosed above. Further, Kennedy discloses the following:
further comprising, after receiving the response message:
analyzing the response message for a hybrid processing code indicating joint processing of the transaction for authorization and settlement. (See Kennedy paragraphs 48-51, 97-100 – authorization response message may be generated, may include indication that transacting entity is registered in the program and thus trusted and previously verified)

Regarding Claim 9, this claim recites the limitations of Claim 1 and as to those limitations is rejected for the same basis and reasons as disclosed above. Further, Kennedy discloses the following:
wherein settling with the resource provider comprises:
crediting an account of the resource provider in an amount authorized by the authorizing authority computer. (See Kennedy paragraph 54, 66, 68, 94, 99 – clearing and settlement can occur simultaneously; clearing occurs at time of authorization for single message transactions; credit the account of the transacting entity for the amount of the transaction less fees)

Regarding Claim 10, this claim recites the limitations of Claim 1 and as to those limitations is rejected for the same basis and reasons as disclosed above. Further, Kennedy discloses the following:
wherein the information associated with the transaction includes a user selection of hybrid processing of the transaction. (See Kennedy paragraphs 46. 70, 73, 90, 96, 109)

Regarding Claims 12 and 19, these substantially similar claims recite the limitations of Claims 11 and 17 and as to those limitations are rejected for the same basis and reasons as disclosed above. Further, Kennedy discloses the following:
wherein the hybrid request message includes a transaction amount, a first account identifier identifying an account to be debited, and a second account identifier identifying an account of the resource provider to be credited. (See Kennedy paragraphs 27, 30, 40-42, 44-45 - in an exemplary transaction, the account holder may interact with the transacting entity computer system using a computing device to initiate a transaction, for example for a purchase of a good or a service – the transaction may be initiated when the account holder presents his or her payment device to the transacting entity computer system 110 a payment for goods or services. The transacting entity computer system may determine a payment account and other data based on the payment device; the transacting entity computer system 110 transmits information about the account holder’s account and transaction amount in an authorization request message to the acquirer computer system, which in some embodiments may include a unique identifier assigned to the transacting entity.  Acquirer system may receive information associated with the transaction (e.g., transaction amount, description of the goods or services included in the transaction, account information of the account holder, identifier associated with transacting entity, etc.)

Regarding Claim 13, this claim recites the limitations of Claim 11 and as to those limitations is rejected for the same basis and reasons as disclosed above. Further, Kennedy discloses the following:
wherein the response message is a hybrid response message including an instruction to settle with the resource provider in addition to the indicator that the transaction is authorized. (See Kennedy paragraphs 48-51, 97-100)

Regarding Claim 14
wherein the response message is the authorization response message, and the method further includes, after transmitting the authorization response message to the computer of the resource provider:
receiving a request for settlement from the computer of the resource provider; and (See Kennedy paragraphs 73-74, 80, 97-100)
initiating a settlement process with the processing server computer. (See Kennedy paragraphs 73-74, 80, 97-100)

Regarding Claim 15, this claim recites the limitations of Claim 11 and as to those limitations is rejected for the same basis and reasons as disclosed above. Further, Kennedy discloses the following:
wherein the hybrid request message includes a hybrid processing code indicating a request for joint processing for authorization and settlement. (See Kennedy paragraph 25, 45-54, 56, 70-71, 97–  acquirer computer may generate an authorization request message, includes identifier associated with transacting entity; clearing and settlement may be performed based on whether a transaction is processed by a single or dual message transaction)

Regarding Claim 16, this claim recites the limitations of Claim 11 and as to those limitations is rejected for the same basis and reasons as disclosed above. Further, Kennedy discloses the following:
wherein the access device is a point of sale terminal that is configured to receive payment information directly from a payment device. (See Kennedy paragraphs 32, 38, 44-46)

Regarding Claim 18, this claim recites the limitations of Claim 17 and as to those limitations is rejected for the same basis and reasons as disclosed above. Further, Kennedy discloses the following:
wherein the determining that one or more of the transaction, the account holder or the resource provider does not qualify for joint authorization and settlement processing is based on a risk assessment score. (See Kennedy paragraphs 48-49)

Regarding Claim 20, this claim recites the limitations of Claim 17 and as to those limitations is rejected for the same basis and reasons as disclosed above. Further, Kennedy discloses the following:
further comprising:
after transmitting the authorization response message, receiving, by the authorizing authority computer, a request message to settle the transaction; and (See Kennedy paragraphs 54-56, 73-75, 80, 94, 97-100 and Fig. 2, 4)
sending an instruction message to the transport computer to credit an account of the resource provider. (See Kennedy paragraph 54, 66, 68, 94, 99 – clearing and settlement can occur simultaneously; clearing occurs at time of authorization for single message transactions; credit the account of the transacting entity for the amount of the transaction less fees)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBREEN A ALLADIN whose telephone number is (571)270-3533. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid R. Merchant can be reached on 571-270-01360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMBREEN A. ALLADIN/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        January 13, 2022